UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Event Requiring Report: March 24, 2011 COMCAM INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 000-51763 (Commission File Number) 23-2976562 (IRS Employer Identification Number) D on Gilbreath , Chief Executive Officer 1140 McDermott Drive, Suite 200, West Chester, Pennsylvania 19380 (Address of principal executive offices) (610) 436-8089 (Registrants telephone number, including area code) N/A (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 1.01 ENTRY INTO A MATERIAL AGREEMENT On February 21, 2011 ComCam International, Inc. (Company) executed an accord and satisfaction agreement (Settlement) with Robert Betty and Feng Brown, the former shareholders (Shareholders) of Pinnacle Integrated Systems, Inc. (Pinnacle) in connection with the satisfaction of the outstanding terms of its acquisition of Pinnacle as a wholly owned subsidiary on December 30, 2009. The Settlement satisfied in full the Companys remaining obligation of eight hundred and fifty five thousand, two hundred and eight dollars, and thirty seven cents ($855,208.37) due to Shareholders in connection with the acquisition of Pinnacle in exchange for a payment of two hundred and fifty thousand dollars ($250,000) and eight hundred thousand (800,000) shares of the Companys common stock. The issuance of the shares was authorized by the Company on February 21, 2011. On March 24, 2011 the Company executed a restated accord and satisfaction agreement (Restated Settlement) with the Shareholders of Pinnacle which Restated Settlement supersedes and replaces the Settlement. The Restated Settlement satisfied full the $855,208.37 due to Shareholders in exchange for an aggregate payment of four hundred and fifteen thousand dollars ($415,000) and the previously authorized 800,000 shares of the Companys common stock. The Restated Settlement was approved by the Companys board of directors. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits The exhibits required to be attached by Item 601 of Regulation S-K are filed herewith. Exhibit No. Page No. Description 10 Attached Restated Accord and Satisfaction Agreement dated March 24, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ComCam International, Inc. Date By: /s/ Don Gilbreath May 16, 2011 Name: Don Gilbreath Title: Chief Executive Officer 2
